Order, Supreme Court, New York County, entered March 30, 1978, granting plaintiffs’ motion to strike the action from the calendar and denying defendant’s cross motion for an order dismissing the complaint, unanimously modified, on the law and in the exercise of discretion, without costs or disbursements, to the extent of denying the motion to strike the action from the calendar and directing completion of all preliminary proceedings by December 31, 1978, and, except, as thus modified, affirmed. Because of the inordinate 12-year delay by plaintiff in bringing this case to trial, it was improvident to grant its motion to strike the action from the calendar after defendant had filed a note of issue and statement of readiness. However, inasmuch as defendant *695was given priority of discovery and plaintiffs counsel avers that more time is needed to complete all necessary and proper preliminary proceedings, leave is granted to plaintiff to conduct such proceedings with the direction that they be completed by December 31, 1978. (22 NYCRR 660.4 [d] [6].) Concur—Murphy, P. J., Fein, Lane and Sullivan, JJ.